DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because paragraph 27 includes “Thus, graph 500 shows that even with a very long time of flight 506 and a very short measurement period 508, the measurement period is twenty times longer than the time of flight.”  However, figure 5 shows that Ref 508 is the “time of flight” and 506 is the “measurement period”.
   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 11, 12, 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drader (20160291138).
Referring to claims 1 and 11, Drader shows a method and integrated circuit comprising:
dividing a measurement period into a plurality of time slots (see figure 3 note the count up and count down windows in each count window, also see paragraph 28-29);
allocating a first time slot of the plurality of time slots for distance measurement (see paragraph 29 note the count window is used to generate a measurement from the transmitted pulse, also see figure 3 note tph1 corresponds to tcw);
driving a lidar optical transmitter during the first time slot to transmit a first signal (see figure 3 note VCSEL tph1 also see figure 1 note the transmitter Ref 102 note the first signal shown in figure 1 by the transmitter);
receiving a second signal by an optical receiver (see the receiver as shown in figure 1 Ref 110 also see the SPADs shown in figure 2 also note the second signal shown in figure 1 is the return signal after reflection);
determining a first distance measurement based on the second signal (see figure 6A note the range for Time A);
comparing the first distance measurement to a second distance measurement (see the comparison of Range A with Range B as shown in figure 6A); and
determining whether to accept the first distance measurement based on the comparing of the first distance measurement to the second distance measurement (see paragraph 41-43 note the comparison of range A to determine if it is valid and then using the method shown in figure 6b also note paragraph 45).
Referring to claims 2 and 12, Drader shows the determining of whether to accept the first distance measurement includes determining, based on comparing the first distance measurement to the second distance measurement, whether the second signal is in response to the first signal or to a third signal (see the comparison shown in figure 6A and 6B also note the range ambiguity problem that occurs in figure 4 Ref 404, note the purpose is to determine if the return signal is in response to a first signal or a third signal).
Referring to claims 4 and 17, Drader shows the first signal is a continuous wave signal and the determining of the first distance measurement includes determining a phase difference between the first signal and the second signal (see figure 1 note the outgoing sinusoidal signal also see figure 5 note the phase comparison).
Referring to claims 5 and 18, Drader shows the driving of the lidar optical transmitter transmits the first signal throughout the first time slot (see figure 4 note Ref 402 also see paragraph 30). 
Referring to claims 6 and 19, Drader shows the first signal is a pulse signal and the determining of the first distance measurement includes determining a time of flight between the first signal and the second signal (see paragraph 29-31).
Referring to claim 8, Drader shows the receiving of the second signal includes receiving a plurality of signals that includes the second signal; and the method further comprises: determining a third distance measurement based on a third signal of the plurality of signals and the first signal; comparing the third distance measurement to the second distance measurement; and determining whether to accept the third distance measurement based on the comparing of the third distance measurement to the second distance measurement (see figure 6a and note the method proceeds to figure 6b). 
Referring to claim 14, Drader shows the transmit driver is a lidar driver, and first signal and the second signal are light signals (see figure 1 Ref 118).
Referring to claim 15, Drader shows the lidar driver is a laser emitting device (see figure 1 Ref 118).
Referring to claim 16, Drader shows the receiver includes a photodiode (see figure 1 note the SPAD).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Drader (20160291138) in view of Wieler (5027122).

Referring to claims 3 and 13, Drader shows comparison of a distance to a threshold however fails to specifically show the determining of whether to accept the first distance measurement includes:
determining a velocity based on the first distance measurement and the second distance measurement; and comparing the velocity to a threshold.  Wieler shows a similar device that resolves range ambiguity based on de-aliasing (see abstract) that includes the use of determining velocity and comparison of that velocity to a threshold (see figure 1 also see column 7 line 55-column 8 line 12).  It would have been obvious to include the velocity determination and comparison to a threshold as shown by Wieler because this generates a more comprehensive representation of not only the position of the target but also the velocity vector of the target.  
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Drader (20160291138) in view of Gilliland (20160003946).
Referring to claim 9, Drader does show modulation of the signal (see paragraph 24).  However Drader fails to show the driving of the lidar optical transmitter is performed by a transmit driver; the method further comprises receiving a copy of the first signal from the transmit driver; and the determining of the first distance measurement is based on the second signal and the copy of the first signal from the transmit driver.
Gilliland shows a similar device that includes the driving of the lidar optical transmitter is performed by a transmit driver; the method further comprises receiving a copy of the first signal from the transmit driver; and the determining of the first distance measurement is based on the second signal and the copy of the first signal from the transmit driver (see figure 106 and the ARC signal as shown in paragraph 40-41).  It would have been obvious to include the ARC signal as shown by Gilliland because this allows for the confirmation of a received signal being the transmitted reflection as taught by Gilliland.  
Referring to claim 10, Drader fails to show but Gilliland shows the optical receiver is a first optical receiver; the method further comprises receiving a third signal in response to the first signal by a second optical receiver; and the determining of the first distance measurement is based on the second signal received by the first optical receiver and the third signal received by the second optical receiver (see the ARC signal carried by a fiber optic cable is delivered to a few pixels in the corner of the array of pixels designated for the ARC signal as shown in paragraph 41).  It would have been obvious to include the designated sensor for the ARC because this allows for a zero reference of a detected signal as shown by Gilliland in paragraph 41.

Allowable Subject Matter

 Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645